Citation Nr: 1822058	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-33 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified at an October 2017 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  At the hearing, the Veteran stated that he was seeking a 70 percent rating for his service-connected posttraumatic stress disorder.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased initial rating for his service connected posttraumatic stress disorder (PTSD).  Upon review of the evidence of record, the Board finds additional development is required prior to adjudicating the claim.

At the October 2017 hearing, the Veteran's representative stated that the Veteran underwent a mental health evaluation on December 12, 2016, but did not specify if this was conducted by VA or a private provider.  A review of the records does not reveal the results of this examination.  Notably, the statement of the case issued in September 2014 lists VA treatment records dating from May 2011 to August 2014 as evidence, but the most recent medical evidence of record is from February 2013. In light of the above, remand is warranted to obtain up to date medical records. 38 C.F.R. § 3.159(c).

Additionally, the Veteran was last afforded a VA examination related to his PTSD claim in August 2011.  However, at the hearing, the Veteran's representative noted that the accompanying examination report did not discuss all of the Veteran's symptoms, particularly sleep impairment.  The Board notes that when the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506   (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment.

2.  Request that the Veteran identify all sources of treatment that he has received for PTSD and to provide any releases necessary for VA to secure records of such treatment.  Reasonable efforts should be made to obtain all such treatment records so identified.

3.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD disability.  The claim file should be made available to and reviewed by the examiner.

4.  After undertaking any additional development deemed appropriate, adjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




